DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/11/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not provide a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  The information disclosure statement (IDS) submitted on 12/28/2021 has been considered by the examiner. 

Status of Claims
Applicant's submission filed on 2/11/2022 has been entered.
Claims 1, 8-16, 19-21, 23-25, 27, and 29-30 are pending.
No claims have been amended. 
Claims 2-7, 17, 18, 22, 26, and 28 have been canceled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-11, 13-16, 20-21, 23-25, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Palanker et al (US 2008/0027428 A1) in view of Singh et al (US 2012/0282407 A1) as evidenced by “Britannica Online Encyclopedia”.
Regarding claims 1 and 13, Palanker teaches electrosurgical cutting blades including a metal electrode for use with an electrosurgical power supply [0018] and [0021] [0026].  Palanker teaches insulating layers comprising a (visible) glass enamel (vitreous enamel coating) [0027].
Palanker differs from the claimed invention in that it does not teach the vitreous enamel coating incident light diffusely reflected or absorbed and wherein the coating exhibits a 60° gloss value less than 100 gloss units as measured according to ASTM D523-14, Standard Test Method for Specular Gloss. 
However, Palanker teaches a lead free glass enamel. Palanker teaches other types of insulation material may be used including ceramics [0101]. Additionally, Singh teaches glass frit compositions that provide decorative coatings that provide obscuration (prevent the transmittance of visible light) and provide color (and thus light scattering), and decoration [0004] and [0054]. Singh teaches they can have metal oxide pigments and crystallization materials. Singh further teaches the addition of metal oxide pigments to glass frits for an enamel [0029] including metal oxides such as complex inorganic pigments, including corundum-hematite, olivine, pyrochlore, rutile, spine!, garnet, [0037] [0038] which occur as crystalline materials as evidenced by Britannica Online Encyclopedia and are added in an amount based on the level of color, gloss and opacity and thus absorption and scattering of incident light as desired.  Singh also teaches frits that provide gloss values at 45˚ that are far lower than 100 such as in Table 6 which would be expected to have gloss values at 60˚ that are also lower than 100.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide electrosurgical cutting blades as taught by Palanker with a lead free glass frit enamel such as enamels 16-21 as taught by Singh to provide a vitreous enamel with a gloss level less than 100 and with additions of metal oxides and crystallinity in amounts that provide a decorative color as desired and provide obscuration (prevent the transmittance of visible radiation) and is customizable with regard to color, gloss and opacity through crystallization and level of crystalline pigmentation.  
Regarding claims 8-11, 14, 21 and 23-24 Palanker in view of Singh teaches all of the limitations of claim 1 as set forth above and Singh further teaches decorative coatings that provide obscuration resulting in the underlying material being obscured (not visible) and teaches the addition of metal oxide pigments to glass frits for an enamel [0029] including metal oxide inorganic pigments such as, such as which are added in an amount based on the level of color, gloss and opacity desired thus providing diffuse reflectivity or absorption in either one or both of the visible and infrared band of interest or using metal oxides such as aluminum oxides,  or oxides (that do not absorb infrared light) such as nickel, cobalt, iron, chrome or manganese oxides [0038].  

Since the addition of crystalline metal oxide pigments is recognized as result-effective variable, i.e. a variable which achieves a recognized result of color, gloss and opacity level, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would have been obvious a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the metal oxide composition and amount in Palanker in view of Singh to optimize for the desired opacity, color, and gloss (resulting in a level of opacity, reflectance, absorption or scatter in any particular wavelength band) to yield an expected result meeting the limitations of claims 8-11, 14, 21 and 23-24. 
Regarding claims 15-16, Palanker in view of Singh teaches all of the limitations of claim 1 as set forth above and Singh further teaches the enamel may be a glass [0001] or may be a glass ceramic [0004] with additional inclusion of crystalline phases in amounts up to about 20 wt% [0002] and [0041].
Regarding claim 20, Palanker in view of Singh or alternatively Palanker in view of Grossman further in view of Singh teaches all the limitations of claim 1 as set forth above but do not teach wherein a non-specularly reflective coating is applied between the metal electrode and the vitreous enamel coating.
However because Palanker teaches the enamel coating as an insulating coating, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional enamel coating between the enamel coating and the metal of Palanker to provide expected result of additional insulation for the metal electrode and which would also inherently provide additional protection of the light reflecting off of the metal electrode.  Furthermore, to incorporate the second enamel coating would constitute a mere duplication of parts that would yield the predictable result of superior insulation of the electrode. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
Regarding claims 25 and 27, Palanker in view of Singh teaches all of the limitations of claim 1 as set forth above and Singh further teaches glass comprising SiO2, Al2O3, B2O3 (an aluminoborosilicate) and ZnO, Na2O, or a combination thereof.
Regarding claim 29, Palanker in view of Singh teaches all of the limitations of claim 1 as set forth above and Palanker further teaches the electrosurgical blade may be made of a metal selected from the group consisting of titanium, tantalum, molybdenum, tungsten and stainless steel [0022].
Regarding claim 30, Palanker in view of Singh teaches all of the limitations of claim 1 as set forth above and Palanker further teaches an insulated handle attached to the blade [0108], a cable (conductor) which connects the electrode to the power supply [0111], which provides RF energy [0035],[0098], and [claim 36] (radiofrequency power supply).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Palanker et al (US 2008/0027428 A1) in view of Singh et al (US 2012/0282407 A1) and further in view of Hubbard et al (US 2013/0065250), as evidenced by “Britannica Online Encyclopedia” and “ASM standard gloss levels”, and further in view of Hubbard et al (US 2013/0065250).
Regarding claim 12, Palanker teaches electrosurgical cutting blades including a metal electrode for use with an electrosurgical power supply [0018] and [0021] [0026].  Palanker teaches insulating layers comprising a (visible) glass enamel (vitreous enamel coating) [0027].
Palanker differs from the claimed invention in that it does not teach the vitreous enamel coating exhibits a 60° gloss value less than 100 gloss units as measured according to ASTM D523-14, Standard Test Method for Specular Gloss and does not teach an enamel coating that is etched or otherwise roughened so that it will not specularly reflect incident light.
However, Palanker teaches a lead free glass enamel. Palanker teaches other types of insulation material may be used including ceramics [0101]. Additionally, Singh teaches glass frit compositions that provide decorative coatings that provide obscuration (prevent the transmittance of visible light) and provide color (and thus light scattering) and decoration [0004] and [0054]. Singh teaches they can have metal oxide pigments and crystallization materials. Singh further teaches the addition of metal oxide pigments to glass frits for an enamel [0029] including metal oxides such as complex inorganic pigments, including corundum-hematite, olivine, pyrochlore, rutile, spinel, garnet, [0037] [0038] which are added in an amount based on the level of color, gloss and opacity and thus absorption and scattering of incident light as desired.  Singh also teaches frits that provide gloss values at 45˚ that are far lower than 100 such as in Table 6 which would be expected to have gloss values at 60˚ that are also lower than 100.  Additionally, Singh teaches the desire to adjust the opacity of an enamel and Hubbard teaches that an enamel surface roughened by acid etch also results in opacity [0185]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide electrosurgical cutting blades as taught by Palanker with a lead free glass frit enamel such as enamels 16-21 as taught by Singh to provide a vitreous enamel with a gloss level less than 100 and with additions of metal oxides and crystallinity in amounts that provide a decorative color as desired and provide obscuration (prevent the transmittance of visible radiation) and is customizable with regard to color, gloss and opacity through crystallization and level of crystalline pigmentation.  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the roughness of the surface of the enamel taught by Palanker in view of Singh by acid etching the enamel as taught by Hubbard and although the recitation “so that the incident light passing into the vitreous enamel coating will not be specularly reflected by the metal electrode” it is intended use and is thus not given patentable weight, the opacity provides the absence of specular reflection of light.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Palanker et al (US 2008/0027428 A1) in view of Singh et al (US 2012/0282407 A1) and further in view of Menon et al (US 6,569,510 B1).
Regarding claim 19, Palanker in view of Singh or alternatively Palanker in view of Grossman teaches all the limitations of claim 1 as set forth above but do not teach wherein the metal electrode is etched or otherwise roughened.
However, Menon teaches the etching the surface of metal substrates to provide an excellent base for adhesion of an enamel (col 3 lines 38-45).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to etch the metal surface of the electrode of Palanker to be coated with the enamel in order to provide an excellent base for adhesion of the enamel of Palanker in view of Singh. Regarding the recitation “so that the incident light passing into the vitreous enamel coating will not be specularly reflected by the metal electrode” it is intended use and is thus not given patentable weight.  Because the article may be opaque and meets the limitations of being etched, it would be able to meet the indented purpose inherently.

Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered.  Applicants arguments regarding the rejections under 35 USC 103 over Palanker in view of Singh are not persuasive.  With regard to Palanker in view of Singh, Applicant argues (pg7) that the Office has provided no reasoned basis why one skilled in the art of electrosurgical blades would have modified the cutting blade of Palanker to include the decorative aspect of the coating of Singh because Singh is expressly for use with glass substrates for an automotive glass substrate, architectural glass, appliances, LED's (light emitting diodes), solar substrates, electronic sensor devices, and beverage containers and does not expressly mention electrodes for surgery. Applicant argues (pg 8) that one skilled in the art would be led to the opposite conclusion because the coating described in Palanker is critical to the function of the system as the coating must have properties that match those of the electrode "to help achieve uniform erosion of the active electrode and insulator, thereby maintaining the profile of the cutting electrode  In response to Applicant’s argument, the wide range of substrates is sufficient to obviate the use of such an enamel in place of the enamel as taught by Palanker to at least provide decorative aspects of variability of color, gloss, and opacity for the electrosurgical cutting blade of Palanker.  Decorative aspects are taught by Singh and are applicable to any visible article.  Palanker is not required to provide additional motivation or requirement for a decorative aspect and conversely, just because Palanker provides an alternate functional property, it does not negate the motivation provided by Singh.  
Applicant argues (pg 9) that there is no teaching or suggestion that the decorative coatings in the "Detailed description of the Invention" in Singh are provided for the purpose of obscuration," and the fact that the coatings are repeatedly disclosed as being "decorative" indicates that "obscuration" is not a primary purpose of the coatings.  Applicant further argues that the advantage of obscuration in Singh is of no use in electrosurgical cutting.  In response to Applicant’s argument, Singh clearly teaches both obscuration [0004] and opacity (prevention of transmittance of light) [0036] which results in obscuration. It is not asserted that the coating is obvious to obscure a particular thing but can be to hide anything beneath the coating or as indicated to prevent transmission of light and thus provide reflectance or absorption and color and light scattering.
Applicant argues (pg 9) the Office provides no reason to modify Palanker in view of Singh to include crystallinity and argues that the crystalline materials of Singh add anti-stick properties not relevant to electrosurgical tools.  Applicant argues that the addition of crystalline oxides is not recognized as a result effective variable and Palanker does not suggest limiting the reflection of light in electrosurgical cutting and therefore no result to meet without hindsight.  In response to Applicant’s argument, Singh teaches the use of crystalline materials in the form of metal oxides in an amount based on the level of color, gloss and opacity and thus absorption and scattering of incident light as desired rendering the amount as result effective to provide the aforementioned aspects of the coating as indicated above.  Therefore, Applicant’s arguments are not convincing.  
Regarding claim 12 Applicant argues (pg 10-11) that Palanker does not discuss any effect of light, reflection, etc. on an electrosurgical cutting procedure. Singh does not teach the desire to adjust the opacity of an enamel and contains no discussion at all about any desire to limit reflection of light, therefore there is no reason why one skilled in the art would have had a reason to apply the acid etching process for the treatment of teeth in Hubbard to the enamel for coating of an electrosurgical blade of Palanker and even if used would not meet the limitations of claim 12 to not specularly reflect light.
 In response to Applicant’s argument, Singh does teach variation of color gloss and opacity as desired and Hubbard teaches etching as a method of achieving opacity of an enamel as set forth above [0185].  One of ordinary skill wishing to arrive at a level of opacity would be motivated to use methods known in the art for providing opacity for an enamel and the etched surface in addition to being opaque not due to opacity, would not specularly reflect light in the same way that Applicant’s does not specularly reflect light due to etching.  Therefore, Applicant’s arguments are not convincing. 
Applicant argues (pg 11) regarding claim 13 that the Office has provided no support for the conclusion that the pigments are refractive as claimed.  In response to Applicants argument since the pigments are pigments and provide color they are refractive in some way to provide some measure of light absorption and/or scattering as claimed.  Therefore, Applicant’s arguments are not convincing.  In response to applicant's argument that the examiner's conclusions of obviousness are based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As shown above the motivations to combine the references is based on the teachings taken from the references and are therefore not considered hindsight.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784